Citation Nr: 1234183	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  06-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral chondromalacia patellae.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral chondromalacia patellae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2007, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the Veteran's claims file.  

In March 2009, a Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In August 2009 and July 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is service-connected for right and left chondromalacia patellae, evaluated as 10 percent disabling each.  

3.  The weight of the competent, credible, and probative evidence does not establish that the Veteran's low back disorder is related to his active military service, or that it is proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral chondromalacia patellae.  

4.  The weight of the competent, credible, and probative evidence does not establish that the Veteran's bilateral hip disorder is related to his active military service, or that it is proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral chondromalacia patellae.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected bilateral chondromalacia patellae.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

2.  A bilateral hip disorder was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected right and left chondromalacia patellae.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the April 2004 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  However, the Board notes that the VCAA notice failed to include language as to establishing a claim for secondary service connection.  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

In this case, the record shows that the Veteran had actual knowledge of the requirements for secondary service connection, because at the Board hearing, the Veteran and his representative provided testimony regarding the claims on a secondary basis.  The Veteran asserted that he believes his low back and bilateral hip disorders are caused by his service-connected bilateral knee disability.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an October 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran's claims were subsequently readjudicated in Supplemental Statement of the Cases (SSOC) in December 2007, January 2010, February 2010, and April 2012 following the provision of notice contained in the post-initial adjudication letter.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained VA outpatient treatment records from February 2005 to November 2007.  Attempts to obtain the Veteran's complete service treatment records from the service department have been made.  The service department responded in October 2009 and October 2011 that the Veteran's original service treatment records were unavailable for review, and all efforts to obtain the needed information have been exhausted.  However, of record are several copies of the Veteran's service treatment records submitted by the Veteran, and copies of several service treatment records submitted by the RO from the Defense Personnel Records Information Retrieval System (DPRIS).  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran was also provided with a VA examination for his claimed disabilities.  The VA examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran contends that his bilateral hip disorder and low back disorder are related to his active military service.  At the March 2009 Board hearing, the Veteran explained that he injured his hips during a marching exercise while on active duty in 1994.  See the Board hearing transcript, p. 10.  He explained that he was evaluated at the local hospital after the injury, took Motrin for any pain thereafter, but has endured bilateral hip problems since the in-service accident.  With regards to the low back disorder, the Veteran testified that he took a fall one day in service.  He stated that he received treatment after the fall, but continued having problems with his back during and after service.  The Veteran asserts that his bilateral hip and low back disorder are due to these in-service accidents, and in the alternative, caused by his service-connected bilateral chondromalacia patellae.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2011).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The available service treatment records note complaints and treatment relating to the Veteran's low back and hips.  Service treatment records note that in February 1994, the Veteran reported to sick call with a three month history of popping in the right hip.  The Veteran indicated that he first noticed it at Field Medical Service School (FMSS) training during a "flutter kick."  The Veteran did not ask for medical attention at that time.  Upon physical examination, the Veteran was noted to have a normal gait and a "pop" on external rotation of the right hip.  He was assessed with tendinitis of the right hip.  In March 1996, the Veteran returned to sick call with complaints of low back pain after he slipped and fell on his tailbone and buttocks the night before.  Physical examination of the lower back revealed no tenderness, spasms or ecchymosis.  After physical examination of the Veteran, the physician diagnosed him with contusion of the tailbone and right buttock.  

Post service treatment records are silent to any complaints of or treatment for a low back disability until February 2005.  In February 2005, the Veteran visited his local VA outpatient treatment facility for back pain.  It was noted that the Veteran has had this pain since 1995 with no history of trauma.  Physical examination of the back revealed no percussion tenderness, no problems with straight leg raise (SLR) testing, and deep tendon reflexes were 2+.  The Veteran was diagnosed with back pain, secondary to degenerative joint disease.  VA outpatient treatment records make no mention of any complaints, treatment, or diagnosis relating to his hips.  However, the August 2011 VA examination report reflects a diagnosis of arthralgia of the hips.  

Based upon the evidence in the claims file, the first objective showing of chronic low back and bilateral hip problems was demonstrated in the February 2005 VA outpatient treatment record and August 2011 VA examination report, respectively, many years after service.  The Board acknowledges that the Veteran has contended, in essence, that his low back and bilateral hip problems have existed since his military service.  The Board has considered the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, the evidence weighs against the Veteran's claim in this regard.  The weight of the evidence does not show chronic low back and bilateral hip disorders during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records show that he complained of back and hip pain during service on two occasions, but the available service treatment records show no continuing treatment or complaints.  In addition, the post service treatment reports do not show any complaints or diagnoses related to the back and hips until February 2005 and August 2011.  In addition, the gap between separation from service and reported symptoms related to his low back and bilateral hip disabilities can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is acknowledged that the Veteran has asserted throughout this appeal that he incurred his current low back disability after falling on his buttocks and tailbone and injuring his hips after marching in service.  He asserts that he has endured continuing problems with his low back and hips since service.  Thus, his statements can be construed as alleging a continuity of residuals of low back and bilateral hip disabilities since his military service.  However, the Board finds that the allegations of continuity are not credible.  While the Veteran went to sick call for back pain during service, the physician found no problems with his back, and diagnosed him with a contusion of the tailbone and right buttock.  Additionally, the Veteran asserts that he injured both hips in service while marching, but service treatment records only note a diagnosis of right hip tendinitis.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's testimony regarding his disabilities, standing alone, are not sufficiently credible to provide probative information.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current low back and bilateral hip disorders are not related to active service or caused by his service-connected bilateral chondromalacia patellae.  In June 2006, the Veteran was afforded a VA examination to determine the etiology of his service-connected bilateral knee disability.  At the examination, the Veteran also reported insipient hip and back problems.  The VA examiner indicated that he did not have access to the claims file, but concluded that the hip and back problems are "at least as likely as not" of the same origin as the Veteran's service-connected knee problems.  

Since the June 2006 VA examiner admitted to not having access to the claims file at the time of rendering his opinion regarding the Veteran's back and hip problems, the Veteran was afforded a subsequent VA examination in November 2007.  After a review of the claims file and physical examination of the Veteran, the VA examiner found no pathology to render a diagnosis for a low back disorder or bilateral hip disorder.  X-ray testing of both the lower back and hips were normal.  Thus, an opinion regarding the etiology of the Veteran's claimed low back and bilateral hip disorders was not provided by the November 2007 VA examiner.  

In January 2010, the Veteran underwent a VA examination of the spine.  According to the VA examination report, the VA examiner diagnosed the Veteran with lumbar spine strain, and opined that the lumbar strain is "less likely as not" caused by or a result of the back disorder treated during his military service.  The VA examiner explained that based upon a review of the claims, to include the available service treatment records, the Veteran was treated only one time for a lower back problem during active duty, and this was most probably due to an acute transient condition.  

While the January 2010 VA examiner provided an opinion as to whether the low back disorder is related to the Veteran's military service, the examiner failed to provide an opinion as to whether the low back disorder is caused by the Veteran's service-connected bilateral chondromalacia patellae.  The claims were remanded in July 2011 to obtain an examination and medical opinion regarding the etiology of the Veteran's low back and bilateral hip disorder.  See the July 2011 Board remand.  In August 2011, the Veteran underwent a fourth VA examination.  He informed the VA examiner that he injured his back in service after losing his balance and falling.  He landed on his back and went to sick call the following day.  The Veteran stated that he was prescribed Motrin and returned to full duty and had no further incidents or sick call treatments involving the back while in the military.  He indicated that he has not received any treatment for his back since discharge from service, and the pain is located in the lumbar area.  With regards to the claimed bilateral hip disorder, the Veteran stated that he started having bilateral hip pain during service, right hip pain more than the left hip.  He explained that he took Motrin for the pain and in 1994, a physician diagnosed him with tight hip flexors.  After discharge from service, the Veteran admitted to not receiving any medical treatment for his hips.  

After physical examination of the Veteran, the VA examiner diagnosed him with arthralgia of the lumbar spine and arthralgia of the bilateral hips.  Based upon the results from the physical examination, review of the claims file, and a history elicited from the Veteran, the VA examiner concluded that the Veteran's arthralgia of the hips and low back are "less likely as not" caused by or a result of his military service.  The VA examiner explained that while the service treatment records note the Veteran's fall on his tailbone and buttocks causing low back pain, there were no noted complaints of low back pain after the incident.  There is also no evidence of degenerative joint or degenerative disc disease and more importantly, no continuum of care or treatment for low back pain in the 14 years since the Veteran's discharge from the military.  With regards to the arthralgia of the hips, the VA examiner noted that the Veteran remained on active duty three years after the "popping" sensation in his right hip with no further complaints or treatment.  Similarly, there has been no continuum of care for the bilateral hip disorder in the 14 years since discharge from service, and no radiological evidence of degenerative joint disease.  

The August 2011 VA examiner also concluded that there is no causal relationship between the Veteran's arthralgia of the hips and low back and his service-connected bilateral knee disability.  The Board finds that the opinion adequately addresses whether the claimed back and hip disabilities are caused or aggravated by the service-connected bilateral knee disability.  In determining that there is no indication of any causal relationship between low back and bilateral hip pain to the bilateral chondromalacia patellae, the examiner supported that conclusion by determining that the Veteran's gait was normal.  The examiner considered what effect that the bilateral knee disability could have on the back and hip and indicated that a gait abnormality would be that effect.  The examiner concluded that because the knee disability was manifested by a normal gait, the knees had no effect on the back or hips.  While the word "aggravation" was not used, the examiner found that that knees had no effect of any kind on the back or hips, which would include an effect by aggravation.  

The Board finds the medical opinion from the August 2011 VA examiner to be competent and probative medical evidence.  It is based on a factually accurate history, including a review of the claims file and on the relevant evidence in this case.  Additionally, the opinion is fully articulated and is supported by sound reasoning.  The Board finds that this opinion is the most probative evidence, and it weighs against the claims.  Thus, the Board finds that service connection for low back and bilateral hip disorders, to include as secondary to service-connected bilateral chondromalacia patellae must be denied.  

In support of his claims, the Veteran also submitted a statement from V.A.  V.A. stated that the Veteran told her about his in-service injuries which caused his current low back and bilateral hip disabilities.  She stated that she watches him struggle with the pain associated with his low back and hips daily.  Specifically, she explained that the Veteran cannot flex his leg and hip muscles without anguish, and his back pain radiates down to his legs.  He cannot walk a mile without pain, exercise, or perform most types of physical activities.  She further added that the back pain often prevents him from sleeping and standing, and walking aggravate his hips.  See the August 2011 letter.  The Board acknowledges the statement and finds it both credible and competent to state her recollection.  However, the statement contains no discussion of the time frame of the symptoms.  Additionally, the statement fails to provide sufficient detail to show continuity of symptoms after service and therefore neither statement is probative to establish continuity.  Thus, the statement has no probative value in establishing continuity of symptoms.  
The weight of the competent, probative, and credible evidence does not establish a relationship between the Veteran's current low back and bilateral hip disorders and his military service, to include his service-connected bilateral knee disability.  The nexus opinion of record in August 2011 that included a review of the claims file and an accurate version of the Veteran's history and was supported by sound reasons, weighs against the claim.  The Board finds the evidence showing no chronic low back and bilateral hip symptoms and no continuous symptoms after service separation outweighs the Veteran's more recent contentions regarding in-service low back and bilateral hip disorder symptoms and post-service low back and bilateral hip disorder symptoms.  

The Veteran has asserted that his current low back and hip disorders are causally related to active service or to his service-connected bilateral knee disability.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for low back and bilateral hip disorders, to include as secondary to service-connected bilateral chondromalacia patellae, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral chondromalacia patellae, is denied.  

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral chondromalacia patellae, is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


